Citation Nr: 9902477	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied service connection for 
bilateral sensorineural hearing loss.


FINDING OF FACT

There is no competent medical evidence linking the veterans 
bilateral sensorineural hearing loss to his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
sensorineural hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  To establish service 
connection, the veteran carries the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  For a claim to be well grounded, there must 
be (1) competent medical evidence of a nexus between the in-
service disease or injury and the current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  In cases in which 
a veteran served for 90 days or more during a period of war 
or after January 1, 1947, service connection may be presumed 
for certain diseases, including sensorineural hearing loss, 
which manifest to a compensable degree within one year of 
service.  38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The veteran claims that his present hearing loss began during 
service and is due to trauma from prolonged cannon fire while 
his ship was engaged in battle in the Leyte Gulf.  The 
veteran claims that after the cannon fire he noticed his left 
ear bleeding and the only treatment received was to stop the 
bleeding.  The veteran did not notice any hearing loss after 
the incident.

At the veterans induction examination in March 1944, it was 
noted that the veteran had a healed left eardrum perforation, 
with hearing 15/15 bilateral.  There are no service medical 
records indicating a diagnosis or treatment for hearing loss.  
The veterans discharge examination in April 1946 reports 
chronic otitis media in his right ear with hearing 15/15 
bilateral.  The whispered voice test gave each ear a score of 
15/15.  After service separation, service connection was 
granted for chronic otitis media of the right ear.  

Private hospital medical reports indicate that the veteran 
was admitted to Chicago Wesley Memorial Hospital in January 
1966 where he underwent a stapedectomy.  Upon admission, the 
veteran reported that he had been experiencing hearing loss 
for 25 years increasing within the past 5 years.  The 
veterans audiogram indicated sensorineural loss on the left 
of uncertain etiology.  The veteran also had audiological 
testing performed at Northwestern University Hearing Clinic 
in April 1967, December 1988, and December 1992, reflecting a 
gradual sensorineural hearing loss in both ears.

VA audiological testing was performed in August 1996 and 
disclosed sensorineural hearing loss for the right ear and 
mixed hearing loss for the left ear.  At a VA audiological 
examination in March 1997, the examiner diagnosed mild to 
severe sensorineural hearing loss in the right ear with 
excellent word recognition ability when words were made loud 
enough.  The veteran was found to have a moderate to profound 
mixed hearing loss in his left ear with excellent word 
recognition ability when words were made loud enough.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
65
60
LEFT
65
80
90
90
95

The above evidence clearly establishes that the veteran 
currently has bilateral sensorineural hearing loss.  None of 
the records of post-service treatment include a medical 
opinion relating the veterans current bilateral hearing loss 
to his period of active duty service.  In fact, the record 
includes a VA medical opinion that there has been a 
gradual progression of the sensorineural portion of the 
hearing loss in both ears.  This suggests a hearing loss that 
is not related to military service in 1944-46.  The Board 
cannot rely solely on the testimony of the veteran and his 
spouse because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet.App. 
228 (1998); Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  In consideration of the foregoing, the Board finds 
that the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim of entitlement to service 
connection for bilateral sensorineural hearing loss.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veterans 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.

The Board recognizes that this issue is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that this claim is not well grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral sensorineural hearing loss 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
